El Jtjhbz Asociado Sb. Aldbey,
emitió la opinión del tribunal.
Encarnación Torres Santiago fué condenado por baber in-fringido el artículo 162 del Código Penal al hacerse inscribir en el Begistro de Electores del Municipio de Santa Isabel sabiendo que no tenía derecho a tal inscripción por carecer de residencia legal, o sea por tener menos de un año de resi-dencia con antelación al dos de noviembre de 1920 en cuya fecha se celebrarían elecciones generales en esta Isla; y en el recurso de apelación que ha interpuesto contra la senten-cia por él apelada, alega como único motivo para que la revo-quemos y lo absolvamos que la corte inferior actuó en este caso con pasión y prejuicio contra él y que abusó de su dis7 creción al resolver el conflicto de la evidencia, exponiendo como razón que la prueba del Pueblo consistió en la ‘decla-ración de los tres eternos testigos políticos del Fiscal de Gruayama cuyas declaraciones son imprecisas, mendaces y amañadas, siendo uno de ellos un jugador de oficio y que la declaración del testigo que presentó el apelante es hon-rada, lógica y llena de detalles respecto de la' vida y resi-dencia del acusado.
Nada se expone en el alegato del apelante en demostra-ción de la afirmación que hace de que la corte sentenciadora actuó en este caso con pasión y prejuicio en contra del ape-lante ni nada hay, en absoluto, en los autos respecto de esta cuestión.
La alegación de que la corte inferior abusó de su discre-ción al resolver el conflicto de la evidencia en este asunto no podemos sostenerla porque aunque se hubiera probado que los tres testigos del fiscal son políticos y utilizados por él en otras acusaciones, lo que no aparece de los autos, y tam-bién que uno de ellos es jugador de oficio, lo que tampoco resulta sino que habiendo ido al barrio del “Descalabrado” de Santa Isabel en busca de unos gallos durante el mes que per-maneció allí estuvo jugando, aunque todo eso se hubiera *472probado, repetimos, no sería nn abuso de discreción en la corte el dar crédito a esos testigos. Por lo demás la prueba fue contradictoria, como reconoce el apelante, en cuanto al tiempo de residencia que el acusado tenía en Santa Isabel con referencia al día de las elecciones generales, pues mientras los testigos de la acusación declararon que el apelante no cam-bió su residencia de “Villalba” al “Descalabrado” de Santa Isabel basta el mes de febrero, resultando así que sólo tenía en el último sitio nueve meses de residencia con anterioridad a las elecciones, el testigo del apelante declaró que el cambio de residencia había, tenido lugar diez y ocho meses o dos años antes de las elecciones, conflicto que tocaba dirimir a la corte inferior sin que por el examen que hemos hechos de la prueba podamos declarar que hubo abuso de la discreción judicial al resolverlo.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.